Citation Nr: 0937208	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  08-06 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
right foot plantar spur.

2.  Entitlement to an evaluation in excess of 10 percent for 
left foot plantar spur.


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from February 1977 to 
February 1980, from November 1980 to November 1983, and from 
July 1985 to July 2003.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from an August 2007 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The Veteran's right foot plantar spur is productive of no 
more than moderate disability.

2.  The Veteran's left foot plantar spur is productive of no 
more than moderate disability.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation in excess of 10 
percent for right foot plantar spur have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5299-5284 (2008).

2.  The criteria for an increased evaluation in excess of 10 
percent for left foot plantar spur have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5299-5284 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

With respect to the Veteran's claims herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.  

The RO's February 2007 and May 2008 letters advised the 
Veteran of the foregoing elements of the notice requirements.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a VCAA defect may be cured by issuance of a fully 
compliant notification followed by a re-adjudication of the 
claim); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Specifically, the RO's February 2007 and May 2008 
letters informed the Veteran of what evidence was required to 
substantiate his claims for increased disability ratings and 
of his and VA's respective duties for obtaining evidence.  
The Veteran was also asked to submit evidence or information 
in his possession to the RO.  See Vazquez-Flores v. Shinseki, 
No. 08-7150 (Fed. Cir. Sep. 4, 2009).  With respect to the 
Dingess requirements, the RO's February 2007 letter provided 
the Veteran with notice of what type of information and 
evidence was needed to establish disability ratings, as well 
as notice of the type of evidence necessary to establish an 
effective date.  Further, the purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims, including the opportunity to 
present pertinent evidence.  Thus, the Board finds that the 
content requirements of the notice VA is to provide have been 
met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, as well as his identified VA and 
private medical treatment records.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA has also provided the Veteran with a 
medical examination to determine the current severity of his 
bilateral plantar spurs.  38 C.F.R. § 3.159(c)(4).  Finally, 
there is no indication in the record that additional evidence 
relevant to the issue being decided herein is available and 
not part of the record.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders/Simmons, 556 U.S. ____ (2009); 129 S. Ct. 
1696 (2009).  

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that 
the Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses 
on the most salient and relevant evidence and on what this 
evidence shows, or fails to show, on each claim.  The Veteran 
should not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).


Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2008).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2008).  

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings 
are, however, appropriate when the factual findings show 
distinct time periods in which a disability exhibits symptoms 
that warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

By a July 2003 rating decision, the RO granted service 
connection at a noncompensable rating for bilateral plantar 
spurs, effective from August 1, 2003.  Thereafter, a December 
2003 rating decision found clear and unmistakable error in 
the July 2003 RO decision, and assigned separate 10 percent 
disability ratings to the Veteran's right and left plantar 
spurs, effective August 1, 2003.

In January 2007, the Veteran filed his current claim seeking 
an increased disability evaluation for his bilateral plantar 
spurs.

The Veteran's right and left plantar spurs are rated 10 
percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Codes 5299-5284.  When an unlisted condition is encountered 
which requires an analogous rating, the first two digits of 
the diagnostic code present that part of the rating schedule 
most closely identifying the body part or system involved, 
with a "99" assigned as the last two digits representing all 
unlisted conditions.  38 C.F.R. § 4.27 (2008).  In the 
selection of code numbers assigned to disabilities, injuries 
will generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  With injuries and diseases, preference is to be 
given to the number assigned to the injury or disease itself; 
if the rating is determined on the basis of residual 
conditions, the number appropriate to the residual condition 
will be added, preceded by a hyphen.  38 C.F.R. § 4.27 
(2008).  

Pursuant to Diagnostic Code 5284, used in rating foot injury, 
a 10 percent rating is warranted for a moderate foot injury.  
A 20 percent rating is warranted for a moderately severe foot 
injury.  A 30 percent rating is warranted for a severe foot 
injury.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  With 
actual loss of use of the foot, a 40 percent rating is 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5167 (2008).  
Normal ankle dorsiflexion is to 20 degrees, with plantar 
flexion to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

The words "slight," "moderate," and "severe" are not defined 
in the Rating Schedule.  38 C.F.R. § Part 4.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2008).  Use of terminology such as 
"severe" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2008).  

In May 2007, a VA fee-based examination was conducted.  The 
report of this examination noted the Veteran's complaints of 
constant pain in the feet, described as burning, aching and 
sharp in nature.  He reported a pain level of 8 out of 10 
maximum, and indicated that it could be elicited by physical 
activity and work.  Physical examination of the feet revealed 
signs of abnormal weight bearing, including the weight 
bearing line over the medial to the big toe.  The report 
noted the Veteran's posture and gait were within normal 
limits.  Range of motion of the right and left ankle joint 
were reported as dorsiflexion to 20 degrees, and plantar 
flexion to 45 degrees.  The report also noted that the ankle 
joint function was not additionally limited by pain, fatigue, 
weakness, lack of endurance, or incoordination after 
repetitive use.  Examination of the right and left foot 
revealed tenderness in each foot.  Pes planus and pes cavus 
were not present, and hammer toes or Morton's Metatarsalgia 
were also not found.  Hallux valgus of the left foot was 
noted, and the degree of angulation was slight, with no 
resection of the metatarsal head present.  Hallux rigidus was 
not present.  The examiner noted that the Veteran had pain in 
his heels, limitations with standing and walking, and 
required gel insoles.  The VA examiner also noted that the 
Veteran's symptoms and pain were relieved by corrective shoe 
wear.  X-ray examinations of the left and right foot revealed 
calcifications in the plantar surface of the feet, 
specifically on calcaneus.  The diagnosis was right and left 
foot plantar spurs.

After reviewing the evidence of record, the Board concludes 
that the Veteran's right and left plantar spurs are most 
analogous to a moderate foot injury.  While the Veteran 
reported significant pain and fatigue on walking and 
standing, physical examination revealed that he had a normal 
gait and normal range of motion in his ankles.  In addition, 
while the Veteran's right and left foot exhibited tenderness, 
the VA examiner noted that his "symptoms and pain are 
relieved by the previously noted corrective shoe wear."  
Moreover, the ankle joint function was not additionally 
limited by pain, fatigue, weakness, lack of endurance, or 
incoordination after repetitive use.  See 38 C.F.R. §§ 4.40, 
4.45 (2008); see also Deluca v. Brown, 8 Vet. App. 202, 206 
(1995).  Finally, there is essentially no treatment shown for 
either the right or left foot during the course of this 
appeal.  An August 2008 treatment report advised the Veteran 
to gradually increase his exercise level until walking 
briskly for one hour at least three to four times weekly.  No 
reference to any foot problem was indicated.  Accordingly, 
the Board finds that the effects of pain and functional loss 
are adequately compensated under the currently assigned 
disability ratings.  

The Board has considered application of alternative rating 
codes to the Veteran's right and left plantar spurs, but a 
higher rating in excess of 10 percent is not warranted under 
other rating codes relating to the foot.  Specifically, there 
is no showing pes planus, claw foot, or moderately severe 
malunion or nonunion of the tarsal or metatarsal bones.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5276-5283 (2008).  

After review of the evidence, there is no evidence of record 
that would warrant a rating in excess of 10 percent for 
Veteran's right and left plantar spurs at any time during the 
period pertinent to this appeal.  38 U.S.C.A. 5110 (West 
2002); see also Hart, 21 Vet. App. 505.  In reaching this 
decision the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the veteran's claims, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In considering the Veteran's claim herein, the Board has also 
considered the issue of whether the schedular evaluation 
assigned the Veteran's conditions herein is inadequate, thus 
requiring that the RO refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2008); Barringer v. 
Peake, 22 Vet. App. 242 (2008) (noting that the issue of an 
extraschedular rating is a component of a claim for an 
increased rating and referral for consideration must be 
addressed either when raised by the Veteran or reasonably 
raised by the record).  

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the Veteran's service-
connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  If there is an exceptional or unusual disability 
picture, the Board must then consider whether the disability 
picture exhibits other factors such as marked interference 
with employment and frequent periods of hospitalization.  
Thun, 22 Vet. App. at 115-116.  When those two elements are 
met, the appeal must be referred for consideration of the 
assignment of an extraschedular rating.  Otherwise, the 
schedular evaluation is adequate, and referral is not 
required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 
116.  

The schedular evaluation in this case is not inadequate.  
Specifically, when comparing the Veteran's overall disability 
picture with the level of disability contemplated by the 
Rating Schedule, the schedular evaluations regarding the 
Veteran's right and left plantar spurs are not inadequate.  
As noted above, both the Veteran's right and left plantar 
spurs are most analogous to a moderate right and left foot 
disorder.  A higher rating is provided for moderately severe 
foot disorders but the medical evidence reflects that those 
findings are not present in this case.  Therefore, the 
schedular evaluation is adequate and no referral is required.  
See 38 C.F.R. § 4.71a, 5299-5284.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the Veteran's claims of increased 
ratings in excess of 10 percent for the manifestations of his 
service-connected right and left foot plantar spurs, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An increased evaluation in excess of 10 percent for right 
foot plantar spur is denied.

An increased evaluation in excess of 10 percent for left foot 
plantar spur is denied.


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


